I cannot concur in holding that there was any evidence sufficient to support a finding of duress. There was also evidence of sufficient consideration to support the contract sued upon. There is no other fraud charged, except in producing, bringing about or enforcing the duress. The acts are not charged as fraud to deceive, but as fraudulently done to produce the duress. The contract does not, therefore, fall in the class of those void, as against which the defense might be interposed no matter what the lapse of time, but as voidable, in which case the party must elect, in due and timely manner to disaffirm or allow her contract to stand.
"Acts induced by duress such as is here relied on, which operates only on the mind and falls short of actual physical compulsion, are not void in law, but are voidable only at the election of him whose act was induced by it. Andrews v.Connolly, 145 Fed. 43, 46; . . . .
"In that situation she was subject to the requirement of equity that an election to disaffirm and to recall the legal consequences of an act which has operated to alter legal rights by transferring them to others, must be exercised promptly.Andrews v. Connolly and other cases cited, supra, show how this requirement is applied in cases of duress." *Page 349 
(Barnette v. Wells Fargo Nevada National Bank, 270 U.S. 438,46 Sup. Ct. 326, 70 L. ed. 372 (March 15, 1926).)
In the absence of fraud other than the duress to establish which there was no sufficient evidence, and even to rely upon which the defendant must have exercised her right promptly, the consideration for the contract cannot be attacked, and the question as to the validity of the claims or matters in dispute cannot be inquired into in an action for its enforcement, as they are merged in the contract, especially where it can be and must be ascertained that there was some valid consideration.